Citation Nr: 0612215	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gum disease for 
compensation purposes.

2.  Entitlement to service connection for residuals of 
orthognathic surgery.

3.  Entitlement to an increased initial rating for a right 
knee disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for carpal 
tunnel syndrome of the right wrist, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted noncompensable service connection for 
right knee and wrist disabilities (degenerative joint disease 
of the right knee, status post meniscus repair, and carpal 
tunnel syndrome of the right wrist), effective July 1, 2001, 
and denied service connection for gum disease and residuals 
of orthognathic surgery.  By a September 2005 rating 
decision, the ratings assigned for the right wrist and knee 
disabilities were increased from 0 to 10 percent, effective 
September 7, 2005.  In January 2006, the veteran withdrew her 
request for a hearing before the Board.

The issue of entitlement to service connection for residuals 
of orthognathic surgery  is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.
 

FINDINGS OF FACT

1.  The veteran did not sustain injuries to her teeth during 
service, nor did she develop gum disease other than 
periodontal disease.

2.  The veteran's diagnosed periodontitis is not a disability 
for VA compensation purposes.

3.  Since July 1, 2001, the veteran's knee right knee 
disability has been manifested by subjective complaints of 
stiffness, objective findings of arthritis, and near full 
range of motion.  The right knee disability has not been 
manifested by swelling, instability, or weakness.

4.  For the period of July 1, 2001, to September 6, 2005, the 
veteran's right wrist disability was manifested by subjective 
complaints of pain and weakness, and objective findings of 
normal strength and range of motion.  The right wrist was not 
manifested by swelling, instability, weakness, neuropathy or 
sensory loss.  

5.  For the period of September 7, 2005, to the present, the 
veteran's right wrist disability has been manifested by 
subjective complaints of pain and weakness, and objective 
findings of normal strength and range of motion.  Since 
September 7, 2005, the right wrist has been manifested by 
sensory functioning approximating nor more than mild 
incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Gum disease, to include periodontitis, is not a 
disability for which VA compensation may be awarded.  
38 C.F.R. § 3.381 (2005).

2.  The criteria for an initial rating of 10 percent for a 
right knee disability have been met, based upon arthritis 
with minimal limitation of motion, from July 1, 2001, to 
September 6, 2005.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5257, 5260, 5261 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DC 
5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2005).

4.  The criteria for increased initial ratings for a right 
wrist disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.118, 4.124a, DCs 7804, 8515 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran's service dental records show that several teeth 
were extracted during service due to infection of the gums 
(periodontitis).  Periodontitis, however, is not recognized 
as a disability for which VA compensation may be granted.  
38 C.F.R. § 3.381 (2005) (periodontal disease is not a 
disability for compensation purposes).  The term "disability" 
as used for VA purposes refers to impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As periodontitis, or gum disease, is specifically excluded as 
a disease or injury for which service connection may be 
granted, the veteran's claim for service connection for gum 
disease must be denied.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
See Sabonis v. Brown, 6 Vet. App. at 426, 430 (1994).  

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Here, the veteran contends that she is entitled to increased 
initial ratings for both a right knee disability and a right 
wrist disability.

A.  Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2005).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

The veteran's knee disability has been rated 10 percent 
disabling under DC 5010 (traumatic arthritis).  Alternative 
codes for possible application are DCs 5260 (limitation of 
flexion of the leg), and 5261 (limitation of extension of the 
leg).  

Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other 
impairment of the knee), 5258 (dislocation of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.  Specifically, on examination in 
September 2005, no subluxation or ligamentous laxity were 
found.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  

The Board now turns to the various stages for consideration.

1.  From July 1, 2001, to September 6, 2005

From July 1, 2001, to September 6, 2005, the veteran's right 
knee disability was rated as noncompensable.  The veteran 
asserts that a higher rating is warranted for this period.  

The veteran's service medical records show that she underwent 
a knee scope for an anterior right knee meniscus repair and 
was diagnosed with degenerative changes in the right knee.  
Post-service treatment records do not reflect treatment for a 
right knee disability.

On VA examination in November 2001, there was no evidence of 
heat, redness, effusion, drainage, abnormal movement, 
instability, or weakness in the right knee.  Range of motion 
testing revealed flexion from 0 to 140 degrees, and extension 
to 0 degrees.  No constitutional signs of arthritis were 
found, although X-ray examination revealed early degenerative 
changes.  There was no evidence of pain, fatigue, weakness, 
lack of endurance, or incoordination with repetitive 
movement.

The Board finds that the veteran is not entitled to a higher 
rating under either DC 5260 or 5261.  The range of motion of 
the veteran's right knee was noted to be from 0 to 140 
degrees, on examination in November 2001.  Flexion ranging 
from 0 to 140 degrees is considered normal for VA purposes.  
See 38 C.F.R. § 4.71a, Plate II.  The veteran is not entitled 
to a higher rating for limitation of motion under DC 5260 
because flexion is not limited to 45 degrees or less.  Nor is 
she entitled to a higher rating under DC 5261, as extension 
to 0 degrees is not compensable.  38 C.F.R. § 4.71a, DC 5261.   

In considering the provisions of DeLuca v. Brown, the 
examiner found no evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive movement.  
The veteran contends that her right knee condition flares up 
intermittently, lasting from two to three weeks at a time.  
Even if the veteran does experience occasional flare-up of 
her right knee disability, however, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the right knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 10 degrees extension or 45 degrees 
flexion, and thus the requirements for a compensable rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that the ranges of motion reported at the 
time of the November 2001 examination would be rated 0 
percent if strictly rated under DCs 5260 and 5261.  The Board 
also notes that the recent General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004, does not seem to apply to the veteran's 
case given that he did not meet the criteria for a 
compensable rating under either DC 5260 or 5261, as the 
veteran's flexion was limited to no less than 140 degrees and 
extension was no less than 0 degrees.  VAOPGCPREC 9-2004 
(September 17, 2004).  VAOPGCPREC 9-2004 held that separate 
ratings could be assigned when the criteria under DCs 5260 
and 5261 were met.  Id.  In the present case, there is no 
basis for a compensable rating under either of DC 5260 or DC 
5261.  

However, in this case the veteran has been shown on X-ray to 
have osteoarthritis.  Specifically, arthritis was noted on X-
ray on VA examination in November 2001.  Where there is 
limitation of motion, but such limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X-ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  See 38 C.F.R. § 4.71a, DC 
5003.  Also, under DC 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  Id.  As noted 
above, the knee is considered a major joint.  In this case, 
the veteran had full range of motion in her right knee at the 
time of examination.  However, in giving the veteran the 
benefit of the doubt that intermittent flare up causes 
decreased range of motion, the Board finds sufficient 
limitation of motion as to invoke the aforementioned portion 
of DC 5003, based on very minimal (noncompensable) limitation 
of motion.  The Board finds that, on this basis, the veteran 
is entitled to a 10 percent rating under DC 5003 from July 1, 
2001, the effective date of service connection.

In sum, the Board concludes that the veteran is entitled to 
an increased rating of 10 percent for her right knee 
disability pursuant to DC 5010, based on the presence of 
arthritis and some very minor limitation of motion, from the 
effective date of service connection.  The Board has 
considered the benefit-of-the-doubt rule in reaching this 
decision.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's right knee disability.  The veteran's VA 
examination report from November 2001 notes that the veteran 
has no functional impairment regarding her right knee.  Based 
upon the above, the Board finds that there is no evidence 
that her knee disability is in any way clinically unusual.  
Additionally, there is no evidence of hospitalization for a 
right knee disability in the recent past.  The Board is 
unable to identify any factor consistent with an exceptional 
or unusual disability picture.  Accordingly, a referral for 
extraschedular evaluation is not warranted for the veteran's 
right knee disability.

2.  From September 7, 2005, to the Present

The veteran's right knee disability has been rated as 10 
percent disabling under DC 5010 from September 7, 2005, to 
the present.  The veteran asserts that a higher rating is 
warranted.  

Post-service treatment records for this period do not reflect 
treatment for a right knee disability.

On VA examination in September 2005, there was no evidence of 
heat, redness, effusion, drainage, abnormal movement, 
instability, or weakness in the right knee.  Range of motion 
testing revealed flexion from 0 to 125 degrees, and extension 
to 0 degrees.  On repetitive use there was evidence of pain, 
fatigue, weakness, lack of endurance, but no incoordination.  
X-ray examination revealed early degenerative changes.  

The Board finds that the veteran is not entitled to a higher 
rating under either DC 5260 or 5261.  The range of motion of 
the veteran's right knee was noted to be from 0 to 125 
degrees, on examination in September 2005.  Flexion ranging 
from 0 to 140 degrees is considered normal for VA purposes.  
See 38 C.F.R. § 4.71a, Plate II.  The veteran is not entitled 
to a higher rating for limitation of motion under DC 5260 
because flexion is not limited to 45 degrees or less.  Nor is 
she entitled to a higher rating under DC 5261, as extension 
to 0 degrees is not compensable.  38 C.F.R. § 4.71a, DC 5261.   

While in September 2005 the examiner stated that there was 
evidence of pain, fatigue, weakness, lack of endurance with 
repetitive movement, he was unable to state, without 
resorting to speculation, whether these factors would 
additionally limit the joint function in degrees.  Even 
assuming that these factors do limit the function of her 
right knee, however, the Board finds it unlikely, and there 
is no evidence which suggests, that, on repetitive use, the 
right knee would be restricted by pain or other factors to 
only 45 degrees flexion or 10 degrees extension.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right knee is limited in motion to 10 
degrees extension or 45 degrees flexion, and thus the 
requirements for a compensable rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the ranges of motion reported at the 
time of the September 2005 examination would be rated 0 
percent if strictly rated under DCs 5260 and 5261.  The Board 
also notes that the recent General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004, does not seem to apply to the veteran's 
case given that she did not meet the criteria for a 
compensable rating under either DC 5260 or 5261, as the 
veteran's flexion was limited to no less than 125 degrees and 
extension was no less than 0 degrees.  VAOPGCPREC 9-2004 
(September 17, 2004).  VAOPGCPREC 9-2004 held that separate 
ratings could be assigned when the criteria under DCs 5260 
and 5261 were met.  Id.  In the present case, there is no 
basis for a compensable rating under either of DC 5260 or DC 
5261.  

The veteran in this case warrants a 10 percent rating under 
DC 5010, for degenerative arthritis.  38 C.F.R. § 4,71a, DC 
5010.  In order to be eligible for a separate rating under 
this diagnostic code, the veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  The issue 
before the Board, then, is whether the veteran is entitled to 
a higher rating under DC 5010 for her degenerative arthritis.  
Under DC 5010, a 20 percent evaluation is not warranted 
unless X-ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  As noted above, the knee is 
considered a major joint.  Because, however, in this case 
there are not two or more major or minor joints involved for 
which the veteran has established service connection for 
arthritis, she is not entitled to a rating greater than the 
current 10 percent rating under this code.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, there is no competent 
evidence that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  Accordingly, a referral for 
extraschedular evaluation is not warranted for the veteran's 
right knee disability.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5010.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Right Wrist Disability

In determining the appropriate rating criteria for the 
veteran's service-connected carpal tunnel syndrome (CTS), the 
Board notes that there is no diagnostic code directly on 
point.  A condition not listed in the Rating Schedule may be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2005).  CTS is rated by analogy under 38 C.F.R. § 4.124a, DC 
8515 (2005) (paralysis of the median nerve).  The Board has 
considered other diagnostic codes and finds this to be the 
most appropriate code.

38 C.F.R. § 4.120 provides that neurologic disabilities are 
ordinarily rated in proportion to the impairment of motor, 
sensory or mental function, with special consideration of any 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.

38 C.F.R. § 4.123 provides that cranial or peripheral 
neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, which may at times 
be excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123.

The RO considered the veteran's CTS under DC 8515, paralysis 
of the median nerve.  Diagnostic Code 8515 provides for a 10 
percent evaluation for mild incomplete paralysis of the 
median nerve for the major or minor nerve.  A 30 percent is 
warranted for moderate incomplete paralysis for the major 
hand and a 20 percent rating for the minor hand.  A 50 
percent evaluation is warranted for severe incomplete 
paralysis of the major hand, and a 40 percent evaluation for 
the minor hand.  A 70 percent evaluation is warranted for 
complete paralysis of the median nerve for the major hand, 
and a 60 percent evaluation for the minor hand, with the hand 
inclined to the ulnar side with the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, and the thumb in the plane of 
the hand (ape hand); incomplete and defective pronation of 
the hand with the absence of flexion of the index finger, 
feeble flexion of the middle finger, inability to make a 
fist, and index and middle fingers that remain extended; 
inability to flex the distal phalanx of the thumb with 
defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  As 
there is no evidence indicating impairment of the ulnar 
nerve, the diagnostic codes pertaining to the ulnar nerve are 
not applicable in this instance.  See 38 C.F.R. § 4.124a, 
DCs 8515; 8516.

The veteran's service medical and post-service records show 
that she is right-handed.  Accordingly, the diagnostic code 
provisions pertaining to the major arm apply in this case.

Because the veteran's right wrist is status post carpal 
tunnel release, however, DC 7804, pertaining to scars, also 
applies.  Prior to August 30, 2002, DC 7804 provided that 
scars that were superficial, tender and painful on objective 
demonstration, warranted a 10 percent evaluation.  From 
August 30, 2002, DC 7804 provides that scars that are 
superficial, painful on examination, warrant a 10 percent 
evaluation.  A note to DC 7804, in effect from August 30, 
2002, provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Finally, the evidence 
shows no loss of function due to the scar itself, as opposed 
to the underlying non-dermatological post-surgical residuals.  
Thus, 38 C.F.R. § 4.118, DC 7805 (2005) does not apply. For 
essentially the same reasons (location of the scar, size of 
the scar, lack of tenderness or pain of the scar, and lack of 
limitation of function due to the scar), the earlier versions 
of the relevant skin-related diagnostic codes do not apply 
either.  See 38 C.F.R. § 4.118, DCs 7801-05 (2002).

The Board now turns to the various stages for consideration.

1.  From July 1, 2001, to September 6, 2005

From July 1, 2001, to September 6, 2005, the veteran's right 
wrist disability was rated as noncompensable.  The veteran 
asserts that a higher rating is warranted for this period.  

Service medical records demonstrate that the veteran 
underwent carpal tunnel nerve release in service.  On 
examination in February 2001, prior to separation from 
service, the veteran's right wrist was noted to be status 
post right carpal tunnel release; no residuals of this 
surgery were identified.  Post-service treatment records are 
negative for any reference to carpal tunnel syndrome of the 
right wrist.

On VA examination in November 2001, the veteran reported that 
she continued to experience abnormal sensations in the right 
elbow and right fingertips, which she described as feeling 
like electricity.  This adversely impacted her ability to 
complete household chores without resting.  She stated that 
she is unable to drive for more than one hour without wearing 
a wrist brace, and is unable to lift a glass of water.  
Severe flare-ups required her to rest her arm on either her 
lap or desk top.  She stated that flare-ups occur three to 
four days per week, last all day, and decrease her functional 
level by one half.

Physical examination of the right wrist revealed that the 
veteran could make a tight fist.  She was noted to have good 
hand strength bilaterally, although the right wrist was 
somewhat weaker than the left.  The veteran complained of 
difficulty in tying shoes, fastening buttons, and picking up 
a piece of paper and a pin, and holding it tight.  
Examination of the wrist joint was within normal limits.  
There was no redness, swelling, effusion, abnormal movement, 
instability, or weakness.  She had dorsiflexion from 0 to 70 
degrees, and palmar flexion from 0 to 80 degrees.  Radial 
deviation was from 0 to 20 degrees, and ulna deviation from 0 
to 45 degrees.  There was no evidence of pain, fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive movement.  There was a two-centimeter scar on the 
right lateral surface secondary to the carpal tunnel release.  
The examiner determined that no residual findings were 
identified on examination.  The veteran refused the Nerve 
Conduction Velocity study, stating that she could not 
tolerate the procedure.  The examiner accordingly noted that 
any residual symptoms were subjective.

Despite subjective complaints of neuropathy and sensory loss, 
there is in this case no electrodiagnostic evidence 
confirming neuropathy or sensory loss.  Under these 
circumstances, a compensable rating is not warranted.  38 
C.F.R. § 4.124a, DC 8515.   

In considering the provisions of DeLuca v. Brown, the 
examiner found no evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive movement.  
The veteran contends that her right wrist condition flared up 
three to four days per week, lasting all day, and decreasing 
her functional level by one half.
Even if the veteran did experience flare-up of her right 
wrist disability, however, the Board finds it unlikely, and 
there is no evidence which suggests, that, on repetitive use, 
the right wrist would be restricted by pain or other factors 
to less than 15 degrees dorsiflexion or palmar flexion 
limited in line with the forearm.  Thus, even considering the 
effects of pain on use, there is no probative evidence that 
the right wrist is limited such that the requirements for a 
compensable rating are met.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's right wrist scar was described on examination 
in November 2001 as being well-healed. The veteran has never 
complained of symptoms arising from her scar.  There 
certainly is no evidence that the scarring exceeds 39 square 
centimeters, is unstable or painful, or actually limits the 
function of the right wrist.  Therefore, a separate rating 
for scarring is not warranted.  38 C.F.R. §§ 4.118, DCs 7801, 
7802, 7803, 7804, and 7805 (as in effect prior to and from 
August 30, 2002).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, there is no competent 
evidence that the disability caused marked interference with 
employment or required frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  Accordingly, a referral for 
extraschedular evaluation is not warranted for the veteran's 
right wrist disability.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right wrist disability does not warrant a 
compensable rating under either DC 8515 or the diagnostic 
codes pertaining to disabilities relating to scars for the 
period under consideration.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

2.  From September 7, 2005, to the Present

The veteran's right wrist disability has been rated as 10 
percent disabling under DC 8515 from September 7, 2005, to 
the present.  The veteran asserts that a higher rating is 
warranted.  

Post-service treatment records for this period do not reflect 
treatment for a right wrist disability.

On VA examination in September 2005, the veteran reported 
constant tingling and numbness of the fingers at the 
fingertips.  The functional impairment of her disability was 
described as difficulty lifting more than five pounds with 
her hands.  She reported that she had not missed time from 
work due to this condition.  

Physical examination of the right wrist revealed dorsiflexion 
from 0 to 70 degrees, with pain at 60 degrees, and palmar 
flexion from 0 to 80 degrees, with pain at 70 degrees.  
Radial deviation was from 0 to 20 degrees, with pain at 15 
degrees, and ulna deviation from 0 to 45 degrees, with pain 
at 35 degrees.  Joint function was additionally limited by 
pain and weakness following repetitive use.  A level scar was 
presented at the right anterior wrist from CTS surgery.  
There was no evidence of tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, Keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  

Neurological testing of the right upper extremity revealed a 
decreased grip strength of 4/5, with 5/5 being normal.  The 
examiner determined that this decrease in strength was due to 
CTS.  Sensory function was within normal limits.  The right 
upper extremity reflexes revealed biceps jerk 2+ and triceps 
jerk 2+.

The Board finds that the veteran is not entitled to an 
increased rating, greater than 10 percent, under DC 8515.  
While the veteran has been demonstrated to have a decreased 
right wrist grip strength of 4/5, her sensory function has 
been shown to be normal.  A decreased grip strength of 4/5 
and normal sensory functioning approximates no more than mild 
incomplete paralysis of the median nerve.  38 C.F.R. § 
4.124a, DC 8515.   

While in September 2005 the examiner stated that there was 
evidence of pain and weakness with repetitive movement, he 
was unable to state, without resorting to speculation, 
whether these factors would additionally limit the joint 
function in degrees.  Even considering the effects of pain 
and weakness on repetitive use, however, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the right wrist would be restricted by pain 
or other factors to less than 15 degrees dorsiflexion or 
palmar flexion limited in line with the forearm.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right wrist is limited such that the 
requirements for a compensable rating are met.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's right wrist scar was described on examination 
in September 2005 as being well-healed.  There was no 
evidence of tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  The veteran has 
never complained of symptoms arising from her scar.  There 
certainly is no evidence that the scarring exceeds 39 square 
centimeters, is unstable or painful, or actually limits the 
function of the right wrist.  Therefore, a separate rating 
for scarring is not warranted.  38 C.F.R. §§ 4.118, DCs 7801, 
7802, 7803, 7804, and 7805 (as in effect prior to and from 
August 30, 2002).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right wrist disability does not warrant an 
increased rating under either DC 8515 or the diagnostic codes 
pertaining to disabilities relating to scars.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  This notice requires VA to indicate which portion of 
that information and evidence is to be provided by the 
claimant and which portion VA will attempt to obtain on the 
claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001; rating 
decisions in July 2002 and September 2005; and a statement of 
the case in September 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in timing or content of the notices 
has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had met that duty prior to the adjudication in 
the September 2005 supplemental statement of the case.

Also, VA has obtained all relevant, identified, and available 
evidence, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
also obtained multiple examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

An initial 10 percent rating, but not greater, for arthritis 
in the right knee pursuant to Diagnostic Code 5010 is 
granted, for the period from July 1, 2001, to September 6, 
2005.

An increased rating for a right knee disability, greater than 
10 percent, for the period from July 1, 2001, to September 7, 
2005, is denied.

An compensable initial rating for a right wrist disability, 
for the period from July 1, 2001, to September 6, 2005, is 
denied.

An increased rating, greater than 10 percent, for a right 
wrist disability, for the period from September 7, 2005 to 
the present, is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for residuals 
of orthognathic surgery.

The veteran's service medical records demonstrate that in 
March 2001 she underwent orthognathic surgery related to 
diagnoses including mandibular prognathism and bilateral 
hypertrophic edentulous ridges of the maxilla.  This surgery 
was intended to correct a skeletal dental malocclusion of the 
class III dental occlusion and to reduce maxillary posterior 
tuberosities.  Her service dental records show that she had 
numerous teeth removed secondary to gum disease.  Treatment 
records dated prior to the surgery show that the veteran 
stated that she would like to have her "lower jaw moved 
backwards to improve [her] bite in order that [she] may have 
a partial denture fabricated."

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

It is unclear to the Board whether this surgery was performed 
primarily for the purpose of allowing the veteran to wear 
dentures, due to her gum disease, or whether the surgery was 
performed primarily to correct her misaligned bite.  As 
service connection secondary to gum disease is not allowable, 
the Board finds that this determination must be made prior to 
the disposition of her claim.  See 38 C.F.R. § 3.381 (2005).  
It must also be determined whether the surgery was performed 
due to a congential or developmental defect.  Congential and 
developmental defects are also not disabilities for which 
service connection can be granted.  38 C.F.R. § 3.303 (c).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a 
qualified VA physician to review the 
record and render an opinion as to 
whether the orthognathic surgery was 
performed primarily as a result of the 
veteran's gum disease or due to a 
congenital or developmental defect.  No 
additional physical examination of the 
veteran is necessary, unless the 
examining physician determines 
otherwise.  The examiner should 
indicate that the claims folder has 
been reviewed and that he or she has 
taken into account the medical records 
of prior treatment referable to dental 
treatment.  Based upon a review of the 
historical records and medical 
principles, provide an opinion as to 
whether there is a 50 percent or 
greater probability that the surgery 
was performed due to her gum disease.  
Also, provide an opinion as to whether 
there is a 50 percent or greater 
probability that the surgery was 
performed due to a congenital or 
developmental defect.

If the examiner feels that the 
requested opinion cannot be given 
without resort to speculation, the 
examiner should so state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for residuals of 
orthognathic surgery.  If further 
action remains adverse to the veteran, 
provide the veteran and her 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


